Case 15-13760-JDW        Doc 70    Filed 12/28/18 Entered 12/28/18 08:29:20            Desc Main
                                   Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI


In Re: CLARENCE E. DAVIS                                                         CHAPTER 13
                                                                             NO. 15-13760 JDW


         MOTION REQUESTING SUBSTITUTION OF COUNSEL BY DEBTOR



       COMES NOW, CLARENCE E. DAVIS, Debtor in this above-styled Chapter 13
Proceeding, and moves the Court an order authorizing Robert Gambrell and the firm of Gambrell
& Associates, PLLC, to be substituted as counsel for Peggy Hodges, respectfully showing unto
the Court as follows:


       1. Counsel for Debtor, Peggy Hodges.


       2. Debtor requests that Robert Gambrell, Gambrell & Associates, PLLC, be substituted
as counsel for Debtor


       WHEREFORE, PREMISES CONSIDERED, Applicant prays that the Court will enter its
order authorizing Robert Gambrell and the firm of Gambrell & Associates, PLLC to be
substituted as counsel for Peggy Hodges in the above bankruptcy proceeding and that any
attorney’s fees that are to be paid through the Chapter 13 Plan should be paid to Robert
Gambrell. Applicant prays for such other, further and general relief to which he may be entitled.


                                                     RESPECTFULLY SUBMITTED,

                                                By: /s/ Robert Gambrell
                                                    ROBERT GAMBRELL, Proposed Counsel
                                                    fo Debtor, MSB # 4409
                                                    GAMBRELL & ASSOCIATES, PLLC
                                                    101 Ricky D Britt Sr., Blvd., Ste. 3
                                                    Oxford, MS 38655
                                                    (662) 281-8800 / Fax: (662) 202-1004
                                                    rg@ms-bankruptcy.com
Case 15-13760-JDW       Doc 70    Filed 12/28/18 Entered 12/28/18 08:29:20             Desc Main
                                  Document     Page 2 of 2


                                 CERTIFICATE OF SERVICE

       I, ROBERT GAMBRELL, Attorney for the above listed Debtor, do hereby certify that the
following have been served electronically via ECF with a copy of the above Motion Requesting
Substitution of Counsel by Debtor:

       David W. Asbach, Acting U. S. Trustee
       Locke D. Barkley, Chapter 13 Trustee
       and to all parties that have entered an appearance requesting service via ECF

       Dated this the 28th day of December, 2018.


                                                    /s/ Robert Gambrell
                                                    ROBERT GAMBRELL
                                                    GAMBRELL & ASSOCIATES, PLLC
                                                    101 Ricky D Britt Sr., Blvd., Ste. 3
                                                    Oxford, MS 38655
                                                    (662) 281-8800 / Fax: (662) 202-1004
                                                    MS STATE BAR #4409
